 



EXHIBIT 10.4
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered
into this 8th day of August, 2005, by and between OrthoLogic Corp., a Delaware
corporation (the “Company”) and James M. Pusey (“Executive”) and amends the
Employment Agreement dated as of March 3, 2005 between the Company and Executive
(the “Employment Agreement”).
     The Employment Agreement is hereby modified and amended as follows:
     1. Sale of Boston condominium. The payment provided for in
Section 4(h)(ii)(4) of the Employment Agreement in connection with the sale of
Executive’s Boston condominium is hereby fixed at $50,000, the maximum amount
payable under that provision, payable immediately to Executive.
     2. Reimbursement of additional expenses. In addition to the reimbursements
provided for in Section 4(h) of the Employment Agreement, the Company shall pay
Executive an additional $49,000 to reimburse Executive for other relocation and
transition related expenses, payable upon request to Executive.
     Except as expressly modified herein, the Employment Agreement shall remain
in full force and effect. In the event of any conflict or inconsistency between
the terms and provisions of the Employment Agreement and the terms and
provisions of this Amendment, the terms and provisions of this Amendment shall
govern and control. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.
     This Amendment No. 1 is executed as of the date first above written.

     
ORTHOLOGIC CORP.
  EXECUTIVE
 
   
/s/ Jock M. Holliman, III
  /s/ James M. Pusey
 
   
Jock M. Holliman, III
  Dr. James M. Pusey
Chairman of the Board
   

